Case: 13-11293      Document: 00512609676         Page: 1    Date Filed: 04/28/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals

                                    No. 13-11293
                                                                                       Fifth Circuit

                                                                                     FILED
                                  Summary Calendar                               April 28, 2014
                                                                                Lyle W. Cayce
BRIAN BRISTER,                                                                       Clerk


                                                 Plaintiff-Appellant
v.

QUENTIN SMITH, Dean of School of Pharmacy
of Texas Tech University,

                                                 Defendant-Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:12-CV-94


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Brian Brister appeals the judgment of the district
court dismissing his lawsuit on summary judgment after determining that the
“undisputed evidence reveals that [Texas] Tech afforded Brister a level of
process that met, if not exceeded, constitutional requirements.” We affirm.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11293     Document: 00512609676     Page: 2   Date Filed: 04/28/2014



                                  No. 13-11293
                                        I.

                         FACTS AND PROCEDURES

While a third-year student in the School of Pharmacy of Texas Tech University
(“Tech”), Brister was notified by certified mail that he was accused of student
misconduct that included illegally downloading copyrighted material,
including sexually explicit material, using University sources; entering an area
at a time when students were not allowed access; disrupting normal operations
of the University; and – subsequently – wrongfully using credentials of the
University Administrator to change a grade from 67 to 77.5. After Brister
refused an offer to avoid disciplinary action by withdrawing, he was given
formal notice of the time and place that a disciplinary hearing would be held
as well as the names of the members of the Student Conduct Board (“Board”)
who would hear the complaint against him. An amended complaint set forth
the charges against him, references to those portions of the Student Code of
Conduct that he was alleged to have violated, and a witness list.

      Brister appeared for the entire hearing and chose to represent himself,
making opening and closing statements, cross-examining Tech’s witnesses,
and presenting his own evidence.       The Board concluded that Brister had
engaged in misconduct and recommended dismissal without right to re-apply
for admission, which determination was affirmed by the Dean and, eventually,
by Tech’s president.

      Brister filed the instant suit, and Tech eventually filed a motion for
summary judgment, seeking dismissal of Brister’s action. The district court
ultimately granted that motion and entered judgment for Tech, dismissing
Brister’s suit. He timely filed a notice of appeal.



                                        2
    Case: 13-11293    Document: 00512609676     Page: 3   Date Filed: 04/28/2014



                                 No. 13-11293
                                       II.

                                  ANALYSIS

      On appeal, Brister complains that the district court erred by applying a
de minimis standard of due process, leading it to err in holding that Tech
afforded Brister sufficient due process. Brister added that there was ample
evidence that Tech failed to provide the process that was due him in the
disciplinary hearing process. In essence, Brister complains on appeal that he
was deprived of his property right in his graduate education without being
afforded the due process of law guaranteed by the United States Constitution.
We conclude that his contention is dispelled by the reasoning of the district
court as set forth in its carefully explained Order of October 31, 2013.

      In concluding that “Brister was afforded far more process than he was
due,” the district court noted inter alia that he received notice of the charges
against him, a detailed description of the factual allegations, and a list of
witnesses and records that would be introduced at the hearing. Declining the
opportunity afforded by Tech to secure his own counsel, Brister himself
addressed the Student Board by making an opening statement at the hearing,
confronting and cross-examining Tech’s witnesses, calling his own witnesses
and presenting character letters, and making a closing statement. We agree
with the district court’s conclusion that Brister was not deprived of any process
to which he was entitled.

      Neither did the district court err in concluding that Tech’s minor
deviations from its own procedure somehow violated due process, or in holding
that Brister failed to establish a genuine issue of material fact regarding bias
or prejudice in the composition of the hearing panel. Nor did the district court
erroneously conclude that Brister could not prevail on his complaint that Tech

                                       3
    Case: 13-11293    Document: 00512609676     Page: 4   Date Filed: 04/28/2014



                                 No. 13-11293
violated his due process in failing to provide requested logs for his preparation
for the hearing.

      In sum, the district court committed no error, reversible or otherwise, in
granting Tech’s motion for summary judgment and dismissing Brister’s
complaint. For essentially the same reasons set forth by the district court in
its abovesaid Order, its Judgment of even date is, in all respects,

AFFIRMED.




                                       4